                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                   AUGUSTA DIVISION


MICHAEL WHITE,

              Plaintiff,

       V.                                                CV 121-053


WARDEN PHILBIN; NURSE JENKINS;
NURSE GINA DEVORE;LT. SIMS;
SGT. RIDLEY; and NURSE REDD,

              Defendants.



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation,to which objections have been filed. (Doc. nos. 18,19.)

The first set ofobjections describes alleged harassment Plaintiff contends began in 2021,(doc.

no. 18), claims the Magistrate Judge previously explained are not logically related to medical

deliberate indifference claims from 2019 forming the basis for the instant case,(see doc. no.

13, pp. 8-10). These objections were filed in conjunction with a motion requesting the Court

issue a restraining order and bring charges against prison officials allegedly involved in the

harassment. (Doc. no. 17.)

       After these two filings. Plaintiff submitted another document to the Clerk of Court,

filed as an objection. (Doc. no. 19.) Within that second filing. Plaintiff agrees with the

Magistrate Judge's recommendation for dismissal of four Defendants and any claims or
individuals that were not connected to the 2019 claims of deliberate indifference. (Id at 1.)

However, Plaintiff also requests the Court order his transfer to another prison,.Qd at 2-3.)

        To the extent Plaintiff filed motions requesting criminal charges be brought against

prison officials, a direction to those officials to cease harassing him, or an order to transfer

Plaintiff to another prison, those requests are DENIED.' (Doc. no. 17; doc. no. 19, pp. 2-3.)

The law is well-settled that federal courts should refrain from unwarranted interference in the


day-to-day operations of prisons. See Bell v. Wolfish. 441 U.S. 520, 547(1979). Moreover,

as a general rule, inmates do not have a constitutional right to be housed at one facility or

another. Meachum v. Fano. 427 U.S. 215, 224-25 (1976). Likewise, as a private citizen.

Plaintiff may not force prosecutors to bring criminal charges against another individual. See

Leeke v. Timmerman. 454 U.S. 83, 85-86 (1981)("[A] private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another."); Otero v. United States

AttV Gen..832 F.2d 141,141 (11th Cir. 1987)(same)(quoting Linda R. S. v. Richard D..410

U.S. 614,619(1973)): see also Canogrosso v. Supreme Ct. ofN.J.. 588 F.3d 180,184(3d Cir.

2009)("[Ijndividual citizens do not have a constitutional right to the prosecution of alleged

criminals."); Sattler v. Johnson. 857 F.2d 224, 227 (4th Cir. 1988)(holding that there is no

constitutional right for a member ofthe public, as a victim, to have defendants, including state

government officials, criminally prosecuted).

       To the extent Plaintiff also requests that prison officials be ordered not to retaliate against

him in the form of harassment, it is clearly established that retaliating against an inmate for


       'As the Magistrate Judge explained in denying Plaintiffs prior request for an investigator,
ifPlaintiff wants to pursue claims unrelated to the 2019 deliberate indifference claims forming the
basis for this lawsuit, he must file a separate case and agree to be responsible for a second filing
fee. (See doc. no. 13, pp. 9-10.)
filing a lawsuit is unconstitutional.       Williams v. Brown, 347 F. App'x 429, 435-36 (11th

Cir. 2009)(per curiam)\ Wright v. Newsome,795 F.2d 964,968(11 th Cir. 1986)(per curiam).

Thus, the request for an order prohibiting any staff member at Augusta State Medical Prison,

or at any prison,from retaliating against Plaintiff would serve little purpose,as it would amount

to nothing more than an instruction to "obey the law" — a duty already in place. See Burton

V. City of Belle Glade, 178 F.3d 1175, 1201 (11th Cir. 1999)(refusing to issue order which

would amount to broad instruction to simply "obey the law").

       Accordingly, the Court OVERRULES all objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, and DISMISSES from this case

Defendants Philbin, Devore, Sims, and Ridley, along with all official capacity claims for

money damages against any Defendant. The case shall proceed against Defendants Jenkins

and Redd as described in the Magistrate Judge's June 9, 2021 Order. (See doc. no. 13.)

       SO ORDERED this J                day of July, 2021, at Augusta, Georgia.




                                               J.                   CHIEF JUDGE
                                                                  DISTRICT COURT
                                                        RN DISTRICT OF GEORGIA
